Citation Nr: 1636977	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-05 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from October 7, 2008, to March 24, 2015, for ankylosing spondylitis of the cervical spine.

2.  Entitlement to a rating in excess of 40 percent since March 25, 2015, for ankylosing spondylitis of the cervical spine.

3.  Entitlement to a rating in excess of 20 percent from October 7, 2008, to March 24, 2015, for ankylosing spondylitis of the thoracic spine.

4.  Entitlement to a rating in excess of 40 percent since March 25, 2015, for ankylosing spondylitis of the thoracic spine.

5.  Entitlement to an initial compensable rating from October 16, 2008, to March 24, 2015, for peptic ulcer.

6.  Entitlement to a rating in excess of 10 percent since March 25, 2015, for peptic ulcer.
7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1982 to October 1987. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Seattle, Washington, Regional Office which denied, in pertinent part, a rating in excess of 20 percent for ankylosing spondylitis of the cervical spine and a rating in excess of 20 percent for ankylosing spondylitis of the thoracic spine. In a January 2011 decision, the Detroit, Michigan, Regional Office (RO) granted service connection for a peptic ulcer (claimed as gastric bleeding ulcer and gastroesophageal reflux disease (GERD)) and assigned a noncompensable rating effective October 16, 2008.

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In June 2014, the Board remanded the case to the RO for additional action. In May 2015, the Appeals Management Center (AMC) granted increased ratings for ankylosing spondylitis of the cervical spine to 40 percent, ankylosing spondylitis of the thoracic spine to 40 percent, and for peptic ulcer to 10 percent, all effective March 25, 2015.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from October 7, 2008, to March 25, 2015, the Veteran's cervical spine disorder has been shown to be manifested by no more than paraspinal muscle spasm, minimal tenderness, osteoporosis, degenerative changes, ankylosing spondylitis, pain, difficulty walking, difficulty breathing on motion, difficulty standing, and limitation of forward flexion to 15 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.

2.  For the period from October 7, 2008, to March 25, 2015, the Veteran's thoracolumbar spine disorder has been shown to be manifested by no more than paraspinal muscle spasm, minimal scoliosis, minimal tenderness, osteoporosis, degenerative changes, ankylosing spondylitis, pain, difficulty walking, difficulty breathing on motion, difficulty standing, and complete ankylosis.

3.  For the period since March 25, 2015, the Veteran has unfavorable ankylosis of the entire cervical and thoracolumbar spine.

4.  For the period from October 16, 2008, to March 24, 2015, the Veteran's peptic ulcer has been shown to be manifested by no more than heartburn, avoidance of certain foods, pain flare-ups lasting up to three days, periods of vomiting throughout the day for up to two days, and use of prescription medication.

5.  For the period since March 25, 2015, the Veteran's peptic ulcer has been shown to be manifested by infrequent episodes of epigastric distress and nausea with frequency of 4 or more episodes per year lasting an average duration of less than 1 day each, avoidance of certain foods, and use of prescription medication.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating from October 7, 2008, to March 25, 2015, for the Veteran's ankylosing spondylitis of the cervical spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2015).

2.  The criteria for a 40 percent rating from October 7, 2008, to March 25, 2015, for the Veteran's ankylosing spondylitis of the thoracic spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2015).

3.  The criteria for a 100 percent rating for ankylosing spondylitis of the cervical and thoracolumbar spine since March 25, 2015, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2015).

4.  The criteria for a 10 percent rating from October 16, 2008, to March 24, 2015, for peptic ulcer have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.114, Diagnostic Code 7305 (2015).

5.  The criteria for a rating in excess of 10 percent for peptic ulcer since March 25, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.114, Diagnostic Code 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2009 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for GERD and a gastric bleeding ulcer as secondary to medications taken for thoracic and cervical spine disorders and for increased ratings for thoracic and cervical spine disorders; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2009 notice was issued to the Veteran prior to the October 2009 and January 2011 rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.



II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). 
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  




A.  Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Diagnostic Code 5240 provides ratings for ankylosing spondylitis of the spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or for the combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5240.  

There are also several note provisions associated with Diagnostic Code 5240. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5240.  

Ankylosing Spondylitis of the Spine from October 7, 2008, to March 25, 2015

A private treatment record stated that the Veteran was examined in October 2008 and that he had forward flexion limited to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 47 degrees. The examiner noted that the Veteran had significant limitation of motion in his cervical spine and that the "remainder of his spine is essentially immobile."

In July 2009, the Veteran was afforded a VA examination for his spine disorders. He had complaints of daily and constant pain of a 7 on a scale from 1 to 10, and reported that activities increased the pain level to 9. He reported being unable to stand for more than half an hour at a time, being unable to walk more than one to two blocks at a time, and being unable to climb more than one to two floors at a time. He could not clean or cook and required some help in transport. He reported no cervical or lumbar radiculopathy and had no incapacitating episodes or flare-ups in the prior year. On examination, he had a minimal paraspinal muscle spasm present especially around the cervical and lumbar areas and had minimal scoliosis in the thoracic spine area. There was minimal tenderness over the lumbar and cervical areas. He had limitation of motion of the cervical spine of flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees. He had limitation of motion of the lumbar spine of flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees. He had no pain on motion and there was no additional limitation of motion on repeated use. The examiner noted that there were residual neurological signs over both extremities mostly related to multiple sclerosis and stated that it was not possible to complete a neurological examination related to back problems due to the Veteran's multiple sclerosis. X-ray studies revealed osteoporosis and degenerative changes in the cervical, thoracic, and lumbar spine. The Veteran was diagnosed with ankylosing spondylitis of the entire spine. 

A September 2010 VA treatment record stated that the Veteran was receiving medical marijuana in the private sector to help control his pain. A December 2011 stated that the pain due to the Veteran's ankylosing spondylitis was controlled to about a 2 on a scale of 1 to 10 by his daily dose of medication.

At his May 2012 hearing, the Veteran and his spouse testified that the Veteran uses a wheelchair when he has to travel long distances, uses a walker for short distances, and can barely stand. He stated that he cannot walk even 20 feet without pain. He also stated that he has difficulty breathing and gets out of breath easily when he is moving and his back hurts. The Veteran's spouse stated that he cannot do chores or help around the house. She stated that he cannot stand and can only help in a very limited with tasks he can complete while sitting. 

A July 2014 private treatment record stated that the Veteran reported no pain and was still taking his prescribed spine medication as well as using medical marijuana.

In a September 2015 statement, the Veteran's private physician stated that the Veteran has had complete ankylosis of the thoracic spine since 2001 and that he had no "detectable lateral or forward-flexion/backward-extension motion" since that time. The physician stated that he had 15 degrees of right and left lateral rotation of the cervical spine and 10 degrees of flexion and extension-also since 2001.

For the period from October 7, 2008, to March 25, 2015, the Veteran's cervical spine disorder has been shown to be manifested by no more than paraspinal muscle spasm, minimal tenderness, osteoporosis, degenerative changes, ankylosing spondylitis, pain, difficulty walking, difficulty breathing on motion, difficulty standing, and limitation of forward flexion to 15 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees. The Veteran was able to functionally tilt his head forward to 15 degrees. Given these facts, the Board finds that a 30 percent evaluation reflects the Veteran's cervical spine limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

For the period from October 7, 2008, to March 25, 2015, the Veteran's thoracolumbar spine disorder has been shown to be manifested by no more than paraspinal muscle spasm, minimal scoliosis, minimal tenderness, osteoporosis, degenerative changes, ankylosing spondylitis, pain, difficulty walking, difficulty breathing on motion, difficulty standing, and complete ankylosis. The Veteran was unable to functionally bend forward. Given these facts, the Board finds that a 40 percent evaluation reflects the Veteran's thoracic spine limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The cervical and thoracolumbar spine disabilities do not warrant assignment of separate compensable evaluations for degenerative arthritis as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14.  

The Board has also evaluated whether the Veteran's claims should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected cervical and thoracolumbar spine disorders under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's spine disabilities with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5240, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of his cervical spine and thoracic spine, including limitation of motion. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Ankylosing Spondylitis of the Spine since March 25, 2015

On March 25, 2015, the Veteran was afforded a VA examination for his thoracolumbar and cervical spine disorders. The Veteran reported continuing to take prescribed medication for spine pain as needed. He stated that he had been having pain and stiffness of the whole spine, although more concentrated in the neck and lumbar spine areas. The pain was almost daily and constant at 7 out of 10 on a pain scale, with activities increasing the level to 9 out of 10. He reported functional loss resulting in pain in the whole spine after activities, an inability to stand more than a half an hour at a time, an inability to walk more than one to two blocks at a time, and an inability to climb more than one to two floors at a time. He reported functional loss in his cervical spine due to loss of range of motion causing difficulty lifting more than 10 pounds. He reported no flare-ups in either his cervical or his thoracolumbar spine. 

On examination of the cervical spine, he exhibited forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 10 degrees each. On examination of the thoracolumbar spine, he exhibited forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation all to 15 degrees. There was no pain noted on examination and no additional loss of function, range of motion, pain, weakness, fatigability, or incoordination with repeated use. There was no tenderness, guarding, or muscle spasms noted. He had no signs or symptoms of radiculopathy and no other neurological abnormalities associated with his cervical spine disorder. The examiner stated that he had unfavorable ankylosis of the entire cervical spine and unfavorable ankylosis of the entire thoracolumbar spine. He exhibited decreased muscle strength but the examiner stated that that was due to his non-service-connected multiple sclerosis. The Veteran reported using a walker while at home and a wheelchair when he leaves the house. The Veteran was diagnosed with ankylosing spondylitis of the cervical and thoracolumbar spine, and degenerative arthritis of the cervical and thoracolumbar spine, and sacroiliac weakness related to his thoracolumbar spine disorder.

For the period since March 25, 2015, the Veteran has unfavorable ankylosis of the entire cervical and thoracolumbar spine. Note 6 to diagnostic code 5240 directs that when there is unfavorable ankylosis of both segments of the spine, the disabilities are to be rated as one. As the Veteran has unfavorable ankylosis of the entire spine, a 100 percent rating is warranted.

B.  Peptic Ulcer

Duodenal ulcers, including peptic ulcers, are rated under diagnostic code 7305. A 10 percent rating is warranted for a mild ulcer with recurring symptoms once or twice yearly. A 20 percent rating is warranted for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. 38 C.F.R. § 4.114, Diagnostic Code 7305.

October 16, 2008, to March 24, 2015

July 2008 private treatment records convey that the Veteran had symptoms of vomiting, belching, and heartburn. He underwent an endoscopy and was given final diagnoses of gastric food retention (semi solid), pyloric channel spasm/stricture with large bulbar ulcer with deformity, active, not bleeding, antral gastritis, and reflux esophagitis. 

In July 2009, the Veteran was afforded a VA examination. The Veteran had complaints of heartburn over the prior 8 years, approximately a few times per week and usually after eating greasy foods. The Veteran reported no abdominal pain, nausea, vomiting, upper gastrointestinal bleeding, no hematemesis, no pyrosis, no dysphagia, no asthma, a good appetite, and no chronic symptoms related to his peptic ulcer disease. The Veteran reported that after his July 2008 diagnoses, he began taking medication to treat his gastric disorders. 

In his November 2011 substantive appeal, the Veteran stated that it was not true that he only had heartburn a few times per week and that he takes medication daily to control this heartburn. A December 2011 VA treatment record stated that the Veteran had no abdominal pain or heartburn.

At his May 2012 hearing, the Veteran and his spouse testified that he still has the ulcer but avoids spicy foods and takes daily medication to control the symptoms. The Veteran stated that he sometimes has pain flare-ups that last up to three days.  The Veteran stated that he has had periods where he would vomit for an entire day, sometimes up to two consecutive days. He reported that he had not had 10 days of incapacitation in the course of a year.

A March 2014 VA treatment record stated that the Veteran had no abdominal pain, diarrhea, nausea, vomiting, or rectal bleeding.

For the period from October 16, 2008, to March 24, 2015, the Veteran's peptic ulcer has been shown to be manifested by no more than heartburn, avoidance of certain foods, pain flare-ups lasting up to three days, periods of vomiting throughout the day for up to two days, and use of prescription medication. The Veteran had mild recurring symptoms of his peptic ulcer once or twice yearly. Given these facts, the Board finds that a 10 percent evaluation reflects the Veteran's peptic ulcer functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). His symptoms do not approximate a higher rating as he did not have continuous moderate manifestations of his disorder or recurring episodes of severe symptoms averaging 10 days in duration.




Since March 25, 2015

On March 25, 2015, the Veteran was afforded a VA examination. The Veteran reported symptoms of infrequent episodes of epigastric distress and nausea with frequency of 4 or more episodes per year lasting an average duration of less than 1 day each. He stated that he watches his diet and, due to his medication, no longer vomits and occasionally has nausea. He reported no hematemesis or melena. The examiner provided diagnoses of a history of peptic ulcer in the past and current GERD.

A May 2015 VA treatment record stated that the Veteran had no abdominal pain, diarrhea, nausea, vomiting, or rectal bleeding.

For the period since March 25, 2015, the Veteran's peptic ulcer has been shown to be manifested by infrequent episodes of epigastric distress and nausea with frequency of 4 or more episodes per year lasting an average duration of less than 1 day each, avoidance of certain foods, and use of prescription medication. Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's peptic ulcer disorder during the relevant period. 38 C.F.R. 
§ 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). His symptoms do not approximate a higher rating as he does not have continuous moderate manifestations of his disorder or recurring episodes of severe symptoms averaging 10 days in duration.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for either period on appeal for his service-connected peptic ulcer disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's peptic ulcer disability with the established criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7305, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, recurring symptoms associated with his ulcer. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

ORDER

For the period from October 7, 2008, to March 24, 2015, a rating of 30 percent for ankylosing spondylitis of the cervical spine is granted.

For the period from October 7, 2008, to March 24, 2015, a rating of 40 percent for ankylosing spondylitis of the thoracic spine is granted.

For the period since March 25, 2015, a 100 percent rating for ankylosing spondylitis of the cervical and thoracolumbar spine is granted.

For the period from October 16, 2008, to March 24, 2015, a rating of 10 percent for peptic ulcer is granted.

A rating in excess of 10 percent for peptic ulcer since March 25, 2015, is denied.


REMAND

Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities. Harris v. Derwinski, 1 Vet. App. 180 (1991). In light of the award above of increased ratings for cervical spine ankylosing spondylitis, thoracic spine ankylosing spondylitis, and peptic ulcer, the issue of entitlement to a TDIU should be adjudicated by the RO following assignment of the effective date for the award of the increased ratings.

The case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


